     Case 3:19-cr-00033-L Document 19 Filed 02/26/19                Page 1 of 2 PageID 40



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
                       Plaintiff,             §
                                              §
v.                                            §              NO. 3:19-CR-033-L
                                              §
RAMON REYES, JR.,                             §
                                              §
                       Defendant.             §

                    UNOPPOSED MOTION FOR FAMILY VISITATION

       Defendant, RAMON REYES, JR., by his appointed counsel, Assistant Federal Public

Defender Michael Kawi, hereby moves this Court for an order allowing specified family members

reasonable, supervised visitation with Mr. Reyes while he recovers in the hospital. In support of

this request, counsel states the following:

       1.      After being found unresponsive in his cell at Mansfield Law Enforcement Center
               (“MLEC”) on February 26, 2019, Mr. Reyes was taken to a nearby hospital, where
               it was confirmed that he had a major brain bleed, which required immediate surgery.

       2.      Mr. Reyes survived the surgery, and is currently in a medically induced coma. There
               is not currently a projected timeline for bringing him out of sedation or his eventual
               release from the hospital. Further, there is no current prognosis for his condition
               should he be successfully brought out from under sedation.

       3.      Mr. Reyes’ family members are seeking an order allowing them reasonable daily
               visitation while Mr. Reyes is hospitalized. The family members seeking visitation
               are: Maria Reyes (DOB 1/14/1947), his mother; Jeanette Reyes (DOB 3/29/1978)
               and Alyssa Reyes (DOB 3/9/1993), his adult sisters; and Juana McKenzie (DOB
               2/8/1951), his aunt. They have all previously been approved for visits at MLEC.

       4.      The government is not opposed to this request.

       WHEREFORE, Defendant requests that the Court order such visitation be allowed.
     Case 3:19-cr-00033-L Document 19 Filed 02/26/19                Page 2 of 2 PageID 41



                                                      Respectfully submitted,

                                                      JASON D. HAWKINS
                                                      Federal Public Defender
                                                      Northern District of Texas

                                                      /s/ Marti R. Morgan
                                                      MARTI R. MORGAN
                                                      Assistant Federal Public Defender
                                                      Northern District of Texas
                                                      Texas Bar No. 24109042
                                                      525 Griffin Street, Suite 629
                                                      Dallas, Texas 75202
                                                      Phone 214-767-2746
                                                      marti_morgan@fd.org


                             CERTIFICATE OF CONFERENCE

       I certify that on February 26, 2019, I conferred with AUSA Camille Sparks and confirmed

that the government is not opposed to this request.

                                                      /s/ Marti R. Morgan
                                                      MARTI R. MORGAN



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019, I electronically filed the foregoing document

using the Court’s CM/ECF system, thereby providing service on attorneys of record.


                                                      /s/ Marti R. Morgan_________
                                                      MARTI R. MORGAN




                                            Page 2 of 2
